Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a production line system and method for producing bearing components comprising a first production line for producing a first bearing component, the line having a first conveyor, grinding machine, honing machine and measuring unit for measuring first dimension of first component; a second production line for producing a second bearing component, the second line having a second conveyor, grinding machine and honing machine, assembly unit for assembly the first and second components into a roller bearing or slide bearing, wherein the first production line and second production line are connected by a first data transmission line and are operable in a synchronized manner such that the first dimension is transmitted via the first data line to the second production line for closed-loop control of the second grinding machine and second honing machine, as specifically claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar production line devices for manufacturing workpieces.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
November 20, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723